     Case: 1:18-cv-08175 Document #: 169 Filed: 07/07/20 Page 1 of 4 PageID #:2771




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 Kove IO, Inc.,

                                                      Civil Action No. 1:18-cv-08175
                          Plaintiff,                  Hon. Rebecca R. Pallmeyer
         v.

 Amazon Web Services, Inc.,


                          Defendant.


                        SUPPLEMENT TO JOINT STATUS REPORT

        Plaintiff Kove IO, Inc. (“Kove”) and Defendant Amazon Web Services, Inc. (“AWS”)

hereby submit a supplement to their Joint Status Report (ECF No. 168).

V.      Hearing with the Court

        Kove’s Position: Kove believes that AWS’s Motion for Judgment on the Pleadings (ECF

No. 133) involves complex legal issues and that the Court may benefit from hearing the parties

present oral argument by videoconference. Kove does not believe that a hearing is necessary for

AWS’s Motion to Conduct In Camera Review and to Compel Production (ECF No. 122) but is

prepared to present argument if it would be helpful to the Court.

        AWS’s Position: Neither party requested argument during the briefing of AWS’s Motion

for Judgment on the Pleadings, or AWS’s Motion to Conduct in Camera Review and to Compel

Production, but if the Court concludes that oral argument would be helpful, AWS, of course, would

be pleased to participate in a hearing.




                                          1
  Case: 1:18-cv-08175 Document #: 169 Filed: 07/07/20 Page 2 of 4 PageID #:2772




Dated: July 7, 2020                         Respectfully submitted,

                                            /s/ Khue V. Hoang
                                            Khue v. Hoang

Sarah O. Jorgensen (pro hac vice)           Renato Mariotti (State Bar No. 6323198)
sjorgensen@reichmanjorgensen.com            rmariotti@thompsoncoburn.com
Reichman Jorgensen LLP                      Thompson Coburn LLP
1201 West Peachtree, Suite 2300             55 E. Monroe St., 37th Floor
Atlanta, GA 30309                           Chicago, IL 60603
Telephone: (650) 623-1403                   Telephone: (312) 346-7500
Telecopier: (650) 623-1449                  Telecopier: (312) 580-2201

Christine E. Lehman (pro hac vice)          Courtland L. Reichman (pro hac vice)
clehman@reichmanjorgensen.com               creichman@reichmanjorgensen.com
Reichman Jorgensen LLP                      Jennifer P. Estremera (pro hac vice)
818 Connecticut Avenue NW, Suite 850        jestremera@reichmanjorgensen.com
Washington, DC 20006                        Joachim B. Steinberg (pro hac vice)
Telephone: (202) 894-7311                   jsteinberg@reichmanjorgensen.com
Telecopier: (650) 623-1449                  Michael G. Flanigan (State Bar No. 6309008)
                                            mflanigan@reichmanjorgensen.com
Khue Hoang (pro hac vice)                   Kate M. Falkenstien (pro hac vice)
khoang@reichmanjorgensen.com                kfalkenstien@reichmanjorgensen.com
Jaime F. Cardenas-Navia (pro hac vice)      Reichman Jorgensen LLP
jcardenas-navia@reichmanjorgensen.com       100 Marine Parkway Suite 300
Wesley White (pro hac vice)                 Redwood Shores, CA 94065
wwhite@reichmanjorgensen.com                Telephone: (650) 623-1401
Michael Matulewicz-Crowley (pro hac vice)   Telecopier: (650) 623-1449
mmatulewicz-crowley@reichmanjorgensen.com
Rahul Sarkar (pro hac vice)
rsarkar@reichmanjorgensen.com
Michael Marvin (pro hac vice)
mmarvin@reichmanjorgensen.com
Reichman Jorgensen LLP
750 Third Avenue, Suite 2400
New York, NY 10017
Telephone: (212) 381-1965
Telecopier: (650) 623-1449


                                            Attorneys for Kove IO, Inc.




                                       2
  Case: 1:18-cv-08175 Document #: 169 Filed: 07/07/20 Page 3 of 4 PageID #:2773




                                           AMAZON WEB SERVICES, INC.

                                           By: /s/ Timothy J. Barron

Adam G. Unikowsky                           Terri L. Mascherin
JENNER & BLOCK LLP                          Timothy J. Barron
1099 New York Ave. NW Suite 900             Michael T. Werner
Washington, DC 20001                        JENNER & BLOCK LLP
(202) 639-6000                              353 N. Clark St.
aunikowsky@jenner.com                       Chicago, IL 60654
                                            (312) 222-9350
                                            tmascherin@jenner.com
                                            tbarron@jenner.com
                                            mwerner@jenner.com

                                            Attorneys for Amazon Web Services, Inc.




                                  3
   Case: 1:18-cv-08175 Document #: 169 Filed: 07/07/20 Page 4 of 4 PageID #:2774




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing was filed electronically on

July 7, 2020, with the Clerk of the Court to be served by operation of the Court’s electronic filing

system upon all registered counsel of record.



                                                /s/ Khue V. Hoang
                                                Khue v. Hoang




                                           4
